IN RE: Sterling Drug Co. Inc.; Applying for Writ of Certiorari and/or Review, Prohibition and Mandamus; Parish of Orleans Civil District Court Div. “C” Number 79-13405, 82-1954; to the Court of Appeal, Fourth Circuit, Number C-4921.
PER CURIAM.
Granted. The trial court is ordered to amend its protective order so as to delete the names of the physicians on the Drug Experience Reports, reserving to plaintiffs the right to apply for disclosure in a particular case upon showing of relevance. See Newsom v. Breon Laboratories, Inc., 709 S.W.2d 559 (Tenn.1986). The trial court is further ordered to issue an umbrella protective order regulating disclosure of trade secrets. See Cipollone v. Liggett Group, Inc., 785 F.2d 1108 (3rd Cir.1986).